UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7228



GUY LANCASTER RICHMOND,

                                              Plaintiff - Appellant,

          versus

PRISON HEALTH SERVICES, INCORPORATED; WARDEN
WATERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Edward S. Northrop, Senior District Judge.
(CA-95-807-N)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Guy Lancaster Richmond, Appellant Pro Se. Joseph Barry Chazen,
MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale,
Maryland; John Joseph Curran, Jr., Attorney General, Richard M.
Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion, and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Richmond v. Prison Health Servs. , No. CA-95-807-N (D. Md.
July 31, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2